

EXHIBIT 10.59


AMENDMENT NO. 1
TO
INDEMNIFICATION TRUST AGREEMENT


This AMENDMENT NO. 1 (this "Amendment") TO INDEMNIFICATION TRUST AGREEMENT,
dated June 23, 2003 (the "Agreement"), among JUNIPER NETWORKS, INC., a Delaware
corporation ("Grantor"), and BNY MELLON TRUST OF DELAWARE (formerly The Bank of
New York (Delaware)), as trustee ("Trustee"), and Mitchell L. Gaynor, as
successor Beneficiaries' Representative to Lisa C. Berry, the initial
Beneficiaries' Representative, is dated as of March ____, 2014 (the "Effective
Date"). Capitalized terms used and not otherwise defined in this Amendment shall
have the meanings ascribed thereto in the Agreement.


RECITALS


WHEREAS, (i) Lisa C. Berry, the initial Beneficiaries' Representative resigned
as the Beneificiaries' Representative, (ii) no Change in Control has occurred
and (iii) pursuant to Section 3.4 of the Agreement, on August 28, 2013, 2013,
Grantor's Board of Directors selected Mitchell L. Gaynor to serve as the
successor Beneficiaries' Representative; and


WHEREAS, pursuant to Section 6.3 of the Agreement, the Grantor, the Trustee and
the Beneficiaries' Representative, acting upon the direction of two-thirds of
the Voting Beneficiaries, wish to amend the Agreement to reflect the
modifications set forth below.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other valuable considerations, the Grantor and the
Beneficiaries' Representative hereby agree to amend the Agreement, as follows,
effective as of the Effective Date:


A.
Amendments:



1.Section 4.2 of the Agreement is hereby amended by inserting the following
provision immediately after the end of Section 4.2 of the Agreement:


"Promptly (and in any event within ten (10) Business Days) following February
21, 2014 (or, if Amendment No. 1 to this Agreement has not been executed by such
date, within ten (10) Business Days following the Effective Date (as defined in
Amendment No. 1 to this Agreement)), the Trustee shall pay to Grantor from the
Trust Fund the sum of $25,000,000 (the "2014 Distribution")."


2.Section 4.4 of the Agreement is hereby amended by deleting the first sentence
of Section 4.4 of the Agreement and such sentence is replaced in its entirety
with the following:


"If (i) the market value of the Trust Fund on any December 31, during the term
of the Trust, commencing with December 31, 2003, shall exceed the greater of (x)
the Opening Amount, and (y) the amount held in the Trust


Amendment No. 1 to Indemnification Trust Agreement





--------------------------------------------------------------------------------



Fund immediately following the then most recent additional contribution to the
Trust Fund, if any, made by Grantor pursuant to Section 4.2, provided that if
the most recent additional contribution (if any) occurred prior to the date of
the 2014 Distribution, then this clause (y) shall be deemed to be equal to the
Opening Amount (such greater amount is referred to as the "Income Surplus"), and
(ii) there shall not be any claim then pending upon the Trust for an Expense
Advance or indemnification of a Loss as of such December 31, the Trustee shall
pay to Grantor from the Trust Fund on the tenth (10th) Business Day following
such December 31, an amount equal to such Income Surplus."


B.The parties hereto acknowledge and agree that the terms and prov1s10ns of this
Amendment amend, add to and constitute a part of the Agreement. Except as
expressly modified and amended by the terms of this Amendment, all of the other
terms and conditions of the Agreement and all documents executed in connection
therewith or referred to or incorporated therein remain in full force and effect
and are hereby ratified, reaffirmed, confirmed and approved.


C.If there is an express conflict between the terms of this Amendment and the
terms of the Agreement, or any of the other agreements or documents executed in
connection therewith or referred to or incorporated therein, the terms of this
Amendment shall govern and control.


D.This Amendment shall be governed by and its provisions construed and enforced
in accordance with the laws of the State of Delaware.


E.This Amendment may be executed in any number of counterparts, each of which
will be deemed to be an original, but all of which together will one and the
same agreement.




[Remainder of Page Intentionally Blank]








































Amendment No. 1 to Indemnification Trust Agreement
2





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.




 
JUNIPER NETWORKS, INC,
 
AS GRANTOR
 
 
 
 
 
 
 
By:
/s/ Robyn Denholm
 
Name:
Robyn Denholm
 
Title:
Executive Vice President,
 
 
Chief Financial and Operations Officer
 
 
 
 
 
 
 
 /s/ Mitchell L. Gaynor
 
Mitchell L. Gaynor,
 
As Beneficiaries' Representative
 
 
 
 
 
 
 
BNY MELLON TRUST OF DELAWARE,
 
AS TRUSTEE
 
 
 
 
 
 
 
By:
 /s/ Kristine K. Gullo
 
Name:
Kristine K. Gullo
 
Title:
Vice President









































Amendment No. I to Indemnification Trust Agreement
3

